A beneficiary of a life policy is the person designated by the terms of the contract as the one to receive the proceeds of the insurance; he is not a party to the contract — only the recipient of its proceeds. The defendant not being a party to the fraud alleged, she cannot, because of fraud committed by the insured, be sued to cancel the policy out of the forum of her own domicile against a plea of privilege. While fraud may vitiate an insurance policy on trial of the case on its merits against both the insured and the beneficiary, yet, it is not available to avoid the domestic jurisdiction of one not a party to the fraud. First Nat. Bank of Coleman v, Gates et al., Tex. Civ. App. 213 S.W. 720; Krueger v. Waugh, Tex. Civ. App. 261 S.W. 196. The appeal being one of venue originating in the county court, under article 1873, R.S., we are not required to announce in writing our conclusions and, for reasons aptly stated by Judge Bickett in Associated Indemnity Corporation et al. v. Gatling, Tex. Civ. App. 75 S.W.2d 294, we forego burdening the record and law books with an extended written opinion. Judgment of the court below is affirmed.
Affirmed. *Page 526